DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending. Claims 4-5 and 7-11 are allowed. Claims 2-3 are objected to. Claims 1 and 6 are rejected.
Response to Arguments
Applicant’s arguments, see Pg. 9-24 of the response, filed June 24, 2022, with respect to the rejection(s) of Claims 1 and 6 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Craig et al. (GB 2,200,405 A) and Schofield et al. (US 6,244,841 B1).
Regarding Claim 1, Applicant’s arguments are found to be persuasive. In particular, Roth (US 2,684,034 A) does not expressly teach the amended limitations of the port extending outwardly through the head directly from the shaft chamber to the low fluid-pressure region of the channel, directly coupling the shaft chamber to the low fluid-pressure region of the channel in fluid communication for constantly diverting the bypass fluid directly away from the shaft chamber and the drive shaft therein to into the low fluid-pressure region of the channel along a return pathway bypassing the leak pathway, as indicated on Pg. 17-18 of the response. The amendments further define the structure of the port such that the previous interpretation taken by the Office is no longer valid. However, the claim is still believed to be anticipated by Craig as detailed in the rejection below. 
On Pg. 21 of the response, Applicant notes Claim 6 to contain similar limitations and refers to the same reasons as Claim 1 addressed above. The Office finds the arguments to be persuasive for the same reasons noted above with respect to Claim 1. However, the claim is still believed to be obvious over Craig and Schofield as detailed in the rejection below.
Information Disclosure Statement
The information disclosure statement filed June 24, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, all references other than the EP 1803940 A1 reference have been considered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (GB 2,200,405 A), hereinafter Craig. A copy of Craig was provided with the IDS filed June 24, 2022. 
Regarding Claim 1, Figure 2B of Craig discloses a regenerative blower-compressor, comprising: an impeller (28’) mounted to a drive shaft (20’) within a housing (42) defining a channel (14’) extending from an inlet (12’, see also 12, Figure 1) adjacent to a low fluid-pressure region (region proximate 12’) of the channel (14’) to an outlet (see 16, Figure 1) adjacent to a high fluid-pressure region (region proximate 16) of the channel (14’), the impeller (28’) enclosed within and extends radially outward through an annular volume (volume forming 14’) within the housing (42) from the drive shaft (20’) to blades (non-hatched portions of 28’) in the channel (14’), the impeller (28’) configured to rotate for rotating the blades through the channel (14’) for forcing fluid through the channel (14’) from the inlet (12’) to the outlet (see 16, Figure 1) in response to rotation of the drive shaft (20’), the drive shaft (20’) extends from the impeller (28’) and out of the annular volume to into a shaft chamber (34’) within a head (portion of 42 to the right of 28’) of the housing (42), the head extends outwardly from the shaft chamber (34’) to the channel (14’) outwardly of the shaft chamber (34’), the head configured with a port (40), and the housing configured to constantly leak fluid as bypass fluid from the high fluid-pressure region of the channel (14’) to into the shaft chamber (34’) along a leak pathway through the housing (42), the leak pathway extending along the impeller (28’) in the annular volume from the high fluid-pressure region of the channel (14’) to the drive shaft (20’) and along the drive shaft (20’) from the impeller (28’) in the annular volume to into the shaft chamber (34’); and the port (40) extending outwardly through the head directly from the shaft chamber (34’) to the low fluid-pressure region of the channel (14’), directly coupling the shaft chamber (34’) to the low fluid-pressure region of the channel (14’) in fluid communication for constantly diverting the bypass fluid directly away from the shaft chamber (34’) and the drive shaft (20’) therein to into the low fluid-pressure region of the channel along a return pathway bypassing the leak pathway. The operation of the pump is generally understood to increase pressure from the inlet towards the outlet. Therefore, regions proximate the inlet are considered low fluid-pressure and regions proximate the outlet are considered high fluid-pressure. The bottom of Pg. 4 describes fluid at the inlet being raised to a higher pressure then discharged. The second paragraph starting on Pg. 8 of Craig details the leakage into the shaft chamber (34’) past seal (30’) which is then diverted into the low fluid-pressure region by the port (40). Furthermore, fluids have the tendency to flow from higher pressure regions, such as the high fluid-pressure region, to lower pressure regions, such as the shaft chamber (34’). Hence, the necessity for a seal (30’). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Schofield et al. (US 6,244,841 B1), hereinafter Schofield.
Regarding Claim 6, Figure 2B of Craig teaches a regenerative blower-compressor, comprising: an impeller (28’) mounted to a drive shaft (20’) within a housing (42) including a channel (14’) extending from an inlet (12’, see also 12, Figure 1) adjacent to a low fluid-pressure region (region proximate 12’) of the channel (14’) to an outlet (see 16, Figure 1) adjacent to a high fluid-pressure region (region proximate 16) of the channel (14’), the impeller (28’) enclosed within and extends radially outward through an annular volume (volume forming 14’) within the housing (42) from the drive shaft (20’) to blades (non-hatched portions of 28’) in the channel (14’), the impeller (28’) configured to rotate for rotating the blades through the channel (14’) for forcing fluid through the channel (14’) from the inlet (12’) to the outlet (see 16, Figure 1) in response to rotation of the drive shaft (20’), the drive shaft (20’) extends from the impeller (28’) and out of the annular volume to into a shaft chamber (34’) within a head (portion of 42 to the right of 28’) of the housing (42), the head extends outwardly from the shaft chamber (34’) to the channel (14’) outwardly of the shaft chamber (34’), the head configured with a second port (40), and the housing configured to constantly leak fluid as bypass fluid from the high fluid-pressure region of the channel (14’) to into the shaft chamber (34’) along a leak pathway through the housing (42), the leak pathway extending along the impeller (28’) in the annular volume from the high fluid-pressure region of the channel (14’) to the drive shaft (20’) and along the drive shaft (20’) from the impeller (28’) in the annular volume to into the shaft chamber (34’); the second port (40) extending outwardly through the head directly from the shaft chamber (34’) to the low fluid-pressure region of the channel (14’), directly coupling the shaft chamber (34’) to the low fluid-pressure region of the channel (14’) in fluid communication for constantly diverting fluid directly away from the shaft chamber (34’) and the drive shaft (20’) therein to into the low fluid-pressure region of the channel along a return pathway bypassing the leak pathway. The operation of the pump is generally understood to increase pressure from the inlet towards the outlet. Therefore, regions proximate the inlet are considered low fluid-pressure and regions proximate the outlet are considered high fluid-pressure. The bottom of Pg. 4 describes fluid at the inlet being raised to a higher pressure then discharged. The second paragraph starting on Pg. 8 of Craig details the leakage into the shaft chamber (34’) past seal (30’) which is then diverted into the low fluid-pressure region by the port (40). Furthermore, fluids have the tendency to flow from higher pressure regions, such as the high fluid-pressure region, to lower pressure regions, such as the shaft chamber (34’). Hence, the necessity for a seal (30’). 
Craig does not expressly teach a first port extending outwardly through the head directly from the shaft chamber to the high fluid-pressure region of the channel, directly coupling the shaft chamber to the high fluid-pressure region of the channel in fluid communication for constantly supplying fluid as supply fluid directly away from the high fluid-pressure region of the channel to into the shaft chamber along a supply pathway bypassing the leak pathway as claimed. 
Figures 1 and 2 of Schofield teach two embodiments of a compressor with a first port (10, 22) extending outwardly through the head (7) directly from the shaft chamber (9, 23) to the high fluid-pressure region of the channel (4), directly coupling the shaft chamber (9, 23) to the high fluid-pressure region of the channel (4) in fluid communication for constantly supplying fluid as supply fluid directly away from the high fluid-pressure region of the channel (4) to into the shaft chamber (9, 23) along a supply pathway bypassing the leak pathway. The region of the channel marked as (4) is noted to be the exhaust, therefore it is considered a high fluid-pressure region (Col. 4, Lines 45-51). Having the first port (10, 22) provides pressure buffering or damping, thereby minimizing the amount of leakage through the shaft chamber (9, 23) (Col. 5, Lines 17-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the regenerative blower-compressor taught by Craig with a first port extending outwardly through the head directly from the shaft chamber to the high fluid-pressure region of the channel, directly coupling the shaft chamber to the high fluid-pressure region of the channel in fluid communication for constantly supplying fluid as supply fluid directly away from the high fluid-pressure region of the channel to into the shaft chamber along a supply pathway bypassing the leak pathway as suggested by Schofield, to provide the benefit of reducing leakage through pressure buffering or damping. 
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 7-11 are allowed.
Regarding Claim 2, the closest prior art, Craig, does not expressly teach the shaft chamber is defined by a sidewall extending between an end wall and a bearing rotatably connecting the drive shaft to the housing; the drive shaft is sealed to the sidewall by a radial shaft seal within the shaft chamber thereby dividing the shaft chamber into a first volume between the end wall and the radial shaft seal and a second volume between the bearing and the radial shaft seal; the first volume is configured to receive fluid leaked through the housing to into the first volume from the high fluid-pressure region of the channel; and the port is coupled in fluid communication directly between the first volume of the shaft chamber and the low fluid-pressure region of the channel as claimed. While a seal (30’) is present in the embodiment of Figure 2 of Craig, the port is not in fluid communication directly between the first volume and the low fluid-pressure region of the channel as required by the claim. There does not appear to be motivation in the art of record to modify Craig to meet the limitations of Claim 2 noted above.  
Claim 3 subsequently depends upon Claim 2. 
Claims 4-5 and 7-11 remain allowable for the same reasons set forth on Pg. 6-8 of the action filed January 24, 2022. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bylsma (US 3,558,236 A) discloses a port connected to a low fluid-pressure region. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745